Citation Nr: 1600245	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  06-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was remanded for additional development in December 2008, August 2009, November 2010, January 2013, October 2013, and March 2015.


FINDING OF FACT

A psychiatric disability, for VA compensation purposes, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A psychiatric disability for VA compensation purposes was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claim by correspondence dated in April 2005.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  Although in May 2005 the Veteran reported having been treated for anxiety during and after service, there is no objective evidence of any actual treatment for any psychiatric disorder during service.  It is also significant to note that a December 2004 VA treatment report noted he stated he had received treatment at a private hospital in the 1970s, but that in a September 2003 VA Form 21-4142, he only identified treatment at that hospital during the years from 2000 to 2003.  

VA efforts to obtain records of additional treatment, including as identified by the Veteran by authorization on Forms VA 21-4142, were unsuccessful.  The Veteran was notified of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  The Board finds that the VA medical opinions obtained are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.


Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Congenital or developmental defects, including personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).  

A Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Psychoses are diseases for presumptive service connection purposes.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has a psychiatric disability as a result of active service.  Service treatment records show that in October 1973 he requested to see a doctor for "mental problems."  There is further notation on that request noting "administrative problems."  Service personnel records include a September 1973 recommendation for a general discharge from service which states that numerous counseling sessions had been provided the Veteran.  A February 1974 General Court Martial convening authority directed that the Veteran be discharged for inaptitude and furnished a general discharge.  The Veteran's service separation form indicates that he was discharged under honorable conditions.

VA treatment records dated in May 1976 show the Veteran was provided a diagnosis of situational disorder.  It was noted he reported having legal, marital, and employment difficulties.  An August 2003 report noted a history of depression without additional comment.  Subsequent reports noted diagnoses of anxiety.  Records dated in May 2005 show that after he completed a drug treatment program and was attending outpatient counseling, he was provided a diagnosis of dependent personality disorder. 

VA examination in February 2010 included diagnoses of cocaine and alcohol dependence and personality disorder with dependent features.  The examiner concluded that it was highly unlikely that the Veteran had a mental/psychiatric disorder related in any way to service.  It was noted that service medical records contained only a single entry which indicated that he had requested to see the doctor concerning mental problems, and that there were no further details as to the nature of that request, but that the same note also indicated administrative problems.  The examiner stated that request was likely in reference to the fact that the Veteran was in the process of a court martial related to what was described in a September 1973 memorandum recommending a general discharge.  That document, it was noted, included the admonition that he had not contributed in any means to the enhancement of the service, had displayed attitudes and actions that were completely detrimental to the service, and even though he had been afforded numerous counseling sessions, his actions and attitudes had not changed and he had not adapted to military life or its demands.  The examiner found that the memorandum clearly described administrative actions and the counseling sessions described hardly constituted mental health treatment, but rather administrative counseling related to job performance issues in service.  The examiner then noted the Veteran's long history of substance abuse and the lack of consistency, or inconsistency in reporting, symptoms involving depression or anxiety.  Finally, the examiner noted a 2006 neuropsychological evaluation indicating that "ongoing psychosocial problems (substance abuse, recent loss of job, on-going financial stressors) are more likely the cause of his current situational depression and stress, rather than any military-related etiology."

An October 2013 VA medical opinion found, in essence, that a psychiatric disorder was less likely incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the October 1973 service treatment report of record appeared to have been created as a result of the Veteran being involved in a disciplinary action.  It was noted that VA records from August 2003 indicated he had been provided diagnoses of non-specific depression and anxiety, but that the first record of VA mental health treatment was dated in 2004.  His diagnoses included alcohol dependence with psychological dependence, cocaine dependence with psychological dependence, history of poly substance abuse, nicotine dependence with psychological dependence, anxiety disorder, and psychotic disorder.  A 2006 neuropsychology report noted deficits including limitations in verbal attentional skills (working memory), slow learning of verbal information, loss of information after a delay, and extensive intrusion errors, especially on delayed recall and recognition memory in a pattern suggestive of frontal left temporal involvement, perhaps due to vascular changes associated with poorly treated diabetes mellitus and chronic use of cocaine.  Word reading, sentence comprehension, and spelling were equally impaired in a pattern typically seen in a learning disabled population.  

The examiner noted that the most recent diagnoses of record were provided in July 2013 and included diagnoses, based on DSM IV-TR criteria, of partner-relational problem, alcohol dependence, cocaine abuse, nicotine dependence, and adjustment disorder with mixed anxiety and depressed moods.  It was noted there was nothing in the recent notes to suggest that any of those problems was related to or caused by a service event, and no evidence that he had a diagnosable major mental health condition in service or within one year following service.  The examiner found there was only the most minimal documentation suggesting that the Veteran was treated for a mental health condition in service and that service records suggested a common pattern of his having gone to seek a mental health diagnosis after he had conduct problems.  It was noted that if mental health problems were suspected, the most common minimal occurrence was a referral to mental health, and if problems were found or if the person's personality was thought to be so defective that they could not manage military service, there was usually a mental health examination that stated so.  Since there were no records of medical issues leading to discharge, and the Veteran's discharge was described as specifically related to conduct, his conduct was found to be more likely the issue that led to discharge from service.  

The examiner also found that the Veteran had been diagnosed with non-specific problems alternatively diagnosed as anxiety, depressive, or substance induced mood and adjustment disorders.  It was noted there was no substantive difference between those diagnoses, and they all suggested reaction to situational difficulties or volitional behavior related to substance abuse.  The examiner found that there was no documented evidence of a diagnosed mental disorder in service, and none for 29 years after service.  The issues noted were found to be unrelated to service.  It was further noted that the Veteran reported ongoing behavior problems, most prominently substance abuse, and that it was unlikely that there was something about service that caused those ongoing problems.  There was, however, ample evidence of other personal characteristics and substance abuse issues that caused his troubles.  In the absence of documented evidence, the examiner stated that one could form a reasonable opinion about the existence of a disorder based on a consistency of problems and symptoms over time.  In the present case, the consistency was the Veteran's inability to make adjustment to his circumstances and his long-standing substance abuse, including before service.  Overall, the majority of the evidence suggested a person who had learning problems and difficulty with adjustment before, during, and after service, including a long history of substance abuse, thought to have exacerbated his cognitive issues.  There was no evidence that service had any significant role in causing the problems or permanently aggravating the problems beyond what one might expect in their normal course. 

Based upon the evidence of record, the Board finds that a psychiatric disability, for VA compensation purposes, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  To the extent the evidence indicates the Veteran had personality disorders or a mental deficiency before, during, and after service, the Board finds that personality disorder and mental deficiency are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (2015).  The Board also finds that the February 2010 and October 2013 VA medical opinions obtained in this case are persuasive.  The opinions are shown to have been based on examination of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has not submitted any contrary competent evidence to show that any psychiatric disability is related to service.

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of psychiatric diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the Veteran's statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether a claimed disability is the type of disability for which a lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  



ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


